Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 21, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00092-CV
____________
 
IN RE KENDAL RAY SMITH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 8, 2008, relator, Kendal Ray Smith, filed a petition
for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
presiding judge of the 182nd District Court, Harris County, to direct his trial
attorney to file an affidavit, which respondent had previously ordered the
attorney to file, regarding relator=s ineffective assistance of counsel
claims raised in the application for writ of habeas corpus.  
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.
 




PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 21, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Boyce.